 TRADE WIND TAXITrade Wind Transportation Company Ltd. and TradeWind Services d/b/a Trade Wind Taxi'andHawaii Teamsters and Allied Workers,Local 996,Petitioner.Case 37-RC-1498August27, 1970DECISION AND DIRECTION OF ELIUpon a petition duly filed under 9(c) of the NationalLabor Relations Act, as amended, a hearing washeld before Bernard T. Hopkins, Hearing Officerof the National Labor Relations Board. After theclosing of the hearing, the Acting Regional Director,in conformity with National Labor Relations BoardRules and Regulations transferred the case to theBoard for decision. The Petitioner and Employerfiled briefs.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:'1.In our previous decision involving the sameparties and the same issues we found that the Employ-erwas engaged in interstate commerce and subjectto the Board's jurisdiction. It has been so stipulatedby the parties herein. Accordingly, we so find.2.The labor organization involved' claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Section2(6) of the Act.4.The Petitioner seeks a unit composed of owner-operators and lease drivers who operate from standsthat are controlled by the Employer at several hotels.4The Employer contends that the drivers are independ-ent contractors.As amendedat the hearingThe Board on December 12, 1967, issued its decision inTradeWind Transportation Company Ltd,168 NLRB No 114, which involvedthe same parties and the same issues(except that the roles of thePetitionerand Intervenorwere reversed)The parties stipulated thatthe record in that casebemade a partof the recordin this caseexcept for the matters actually litigated in the instant hearing Inaccordancewith the stipulation, the record in the previous case is herebymade a partof the record herein'Drivers,Helpers,Warehousemen and Construction Division Local,1,(Independent) hereinafter called the Intervenor, was permitted tointervene at the hearing on the basisof a contractualinterest as to theemployees involved At the hearing the Intervenor made a request to appearon the ballot if an election is directed'The Employer's operationsare fully described in our previousdecision,168 NLRB No 114373In our previous decision we found that the owner-operators and lease drivers were not independentcontractors. The Employer in the instant proceedingclaims that, since our previous decision in whichwe found that the drivers are independent contractors,ithas effected a basic change in its methods ofoperation affecting the relationship between itself andthe drivers.In our previous decision we found that, while thereexisted some indicia that owner-operators and leasedriverswere independent contractors, such indiciawere outweighed by others which amply demonstratethe effective control the Employer maintains overthe operations of both the owner-operators and leasedrivers, and which, on balance, are sufficient to sup-port a finding that they are employees both in lawand as a "matter of economic reality." We reliedprincipally on the following: (1) all drivers are inter-viewed and their police records are checked beforethey are given stalls by the Employer; (2) uniformsare required for all drivers; (3) the Employer enforcescertain rules concerning gambling, appearance of cabs,and the general conduct of its drivers; (4) driversmay lose their stalls if they fail to conform to thegeneral rules; (5) lease drivers must bring their carsinto the Employer's service station for periodic mainte-nance or lose their cars; (6) the Employer advertisesthe taxi service in the yellow pages for the benefitof all drivers; (7) complaints are investigated by theEmployer and, in overcharge situations, the Employermakes refunds to the customer and warns the driver;and (8) owner-operators and lease drivers are super-vised to the same extent and by the same individuals.Testimony by the Employer's witnesses at the hear-ing shows that factors (1) and (2) and factors (4)through (6), outlined above, remain unchanged. Asto factor No. 7 the Employer now refers complaintsto the Honolulu Police Department. In regard tofactor No. 8 the Employer through its witnesses con-tended that there is no supervision on the Employer'spart of the drivers. The record discloses that oneIvan Rains, an owner-driver, has displaced the previ-ous head drivers pursuant to an agreement executedby Jay Eubanks, Employer's operation manager. Thislatter agreement sets forth Rains' duties, which requirethat he be familiar with the terms of the contractbetween the Employer and Hilton Hawaiian Villageand that he report infractions of the hotel's rulesto the Employer, except in emergency situations whenhe may report to the Hotel's security personnel. Fur-ther testimony discloses that Rains inspects the vehi-cles, orders a driver to have his car washed, directsa driver to wear his required uniform, and reportsviolations or infractions of the rules by drivers tothe Employer's operations manager or assistant opera-185 NLRB No. 75 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsmanager of the Employer. The agreement setsforth that Rains' compensation is $120 per month.This in effect means he pays no rent for his stall.Finally, as to factor No. 3, the Employer contendsithas not itself promulgated any rules and regulations,but that the only rules and regulations applicableto the owner-operators and lease drivers are thoseof the hotels it services under existing concessionaireagreements; Therefore it argues it has no rules orregulations of its own applicable to drivers. Thisappears to be a fact without substance. The rulesof the hotels are part and parcel of the Employer'sconcession agreement and must be adhered to bythe Employer or it faces possible loss of its concessions.The drivers have no contractual relationship withthe hotels, and, when such rules and regulationsaremade, as they are, a part of their employmentrequirements by the Employer, such rules and regula-tions in their impact on employees become theEmployer's own.On the basis of the record we find that therehas been no substantial change in the effective controlthe Employermaintainsover the operations of boththe owner-operators and lease drivers since our find-ings in our previous decision.Accordingly, we find, on the basis of the entirerecord, that the drivers in question are employeesof the Employer. We further find that the followingunit, as stipulated by the parties, is appropriate forthe purposes of collective bargaining and within themeaning of Section 9(b) of the Act: All drivers oftaxi cabs at the Employer's place of business at Hono-lulu,Hawaii, excluding all other employees, SunsetTaxi employees, office clerical employees, guards,watchmen, and supervisors' as defined in the Act.[Direction of Election' omitted from publication.]'The record evidence is insufficient for us to determine the statusof Ivan Rains We shall therefore permit him to vote subject to challenge'in order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear, Inc,156 NLRB 1236,NLRB v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that anelection eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 20 within 7 days of the date of this Decision and Directionof ElectionThe Regional Director shall make the list available to allparties to the electionsNo extension of time to file this list shallbe grantedby theRegional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filed